DETAILED ACTION   

1.	The Office Action is in response to Application 17248681 filed on 02/03/2021. Claims 1-24 are pending.        

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

4.	Claims 1, 5, 8-10, 12, 14, 19-21, 23 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579).
 
	Regarding claim 1, Markkassery teaches a method for calibrating a vehicular vision system (fig. 3; paragraph 0018, , FIG. 3 is a flow diagram illustrating an automated method for 

	equipping a vehicle with the vehicular vision system, the vehicular vision system comprising at least one vehicular camera disposed at the vehicle (fig. 2, component 124-127);  
	a target within a field of view of the vehicular camera (fig. 2, the road), wherein a first portion of the target comprises a first geometric pattern  (fig. 2, 240a) and a second portion of the target comprises a second geometric pattern (fig. 2, 240b), and wherein, with the target placed within the field of view of the vehicular camera (fig. 2, 124a is the field of view of the vehicular camera 124a) the first portion and the second portion are within the field of view of the vehicular camera (as shown in fig. 2);  
	capturing image data with the camera, the captured image data representative of the field of view of the vehicular camera (as shown in fig. 2; paragraph 0033, … The four image sensors are mounted at the side view mirrors located on each side of the vehicle (124, 125) and corners of the rear bumper (126, 127).  Images from the image sensors may be combined to provide a driver with a 360-degree view around the vehicle);  
	providing the captured image data to an image processor (paragraph 0033, … Images captured by the image sensors (124-127) are transmitted to the machine vision module 140 where they may be used by the processor 142 for calibrating one or more extrinsic parameters of 
the respective image sensors);  
	detecting, via processing at the image processor of the captured image data, first and second edges of the first portion of the target (fig. 6, 620, 670) and third and fourth edges of the second portion of the target (fig. 6, 640 and 680; paragraph 0013, … determine the reference vanishing points by fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges wherein the reference vanishing points are located 
	determining, via processing at the image processor of the captured image data, first edge pixels representative of the first detected edge of the first portion of the target, second edge pixels representative of the second detected edge of the first portion of the target (fig. 8A, 822 and 826; paragraph 0023, … FIG. 8A illustrates another exemplary method of determining reference vanishing points by pixel mapping image points for a first set of parallel feature edges onto the surface of a unitary sphere), third edge pixels representative of the third detected edge of the second portion of the target, and fourth edge pixels representative of the fourth detected edge of the second portion of the target (fig. 8B, 856 and 852; paragraph 0030, … The location of the reference vanishing points on the unitary sphere may be derived by pixel mapping while the location of the second vanishing point on the same obtained by projecting a plurality of points from the second set parallel feature edges onto the unitary sphere…Pixel mapping refers to the mapping of image points associated with feature edges in a first set of parallel feature edges onto the unitary sphere pixel by pixel);  
	determining a first vanishing point based on the determined first edge pixels of the first portion of the target and the determined second edge pixels of the first portion of the target (paragraph 0013, … determine the reference vanishing points by fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges wherein the reference vanishing points are located where the first and second circles intersect; paragraph 0023, … determining reference vanishing points by pixel mapping image points for a first set of  determine the second vanishing points by fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges onto the image plane of the image sensor; paragraph 0030, … The location of the reference vanishing points on the unitary sphere may be derived by pixel mapping while the location of the second vanishing point on the same obtained by projecting a plurality of points from the second set parallel feature edges onto the unitary sphere…Pixel mapping refers to the mapping of image points associated with feature edges in a first set of parallel feature edges onto the unitary sphere pixel by pixel);  
	determining camera orientation based on location of the determined first vanishing point relative to location of the determined second vanishing point (paragraph 0004, …Extrinsic parameters, on the other hand, relate to the position and orientation of an image sensor; paragraph 0010, …reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation…initially adjusting the one or more extrinsic parameters to reduce the gradient deviation between the second and first connecting lines until the gradient deviation is within the gradient limit comprises adjusting one or more of the extrinsic parameters which is orientation related);  
	and calibrating the vehicular vision system for the vehicular camera based on the determined camera orientation (suggested in paragraph 0009, …calibrating one or more extrinsic parameters of an image sensor…determining reference vanishing points for the first set of parallel feature edges…determining for the second set of parallel feature edges, second vanishing 
	It is noticed that Markkassery does not disclose explicitly of placing a target within a field of view of the vehicular camera.
	Nonaka disclose of placing a target within a field of view of the vehicular camera (as shown in fig. 1, vehicle 1 is the target).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology placing a target within a field of view of the vehicular camera as taught by Nonaka as a modification to the method of Markkassery for the benefit of distance calculation of the target(paragraph 0016).

	Regarding claim 14, Markkassery teaches a vehicular vision calibration system (fig. 1;  paragraph 0018, , FIG. 3 is a flow diagram illustrating an automated method for calibrating one or more extrinsic parameters of an image sensor); the system comprising: a camera disposed at a vehicle and having a field of view exterior of the vehicle, the camera capturing image (fig. 2, component 124-127);
	an electronic control unit (ECU) comprising electronic circuitry and associated software (fig. 1, component 120, 160);  wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera to detect presence of objects in the field of view of the camera (paragraph 0033, … Images captured by the image sensors (124-127) are transmitted to the machine vision module 140 where they may be used by the processor 142 for calibrating one or more extrinsic parameters of the respective image sensors); 

captured by the camera, captures image data representative of an area within the field of view of the camera (as shown in fig. 2; paragraph 0033, … Images captured by the image sensors (124-127) are transmitted to the machine vision module 140 where they may be used by the processor 142 for calibrating one or more extrinsic parameters of the respective image sensors);
	wherein a first portion of the target comprises a first geometric pattern  (fig. 2, 240a) and a second portion of the target comprises a second geometric pattern (fig. 2, 240b), and wherein, with the target placed within the field of view of the vehicular camera (fig. 2, 124a is the field of view of the vehicular camera 124a) the first portion and the second portion are within the field of view of the vehicular camera (as shown in fig. 2);  
	wherein the ECU detects, via processing at the image processor of the captured image data, first and second edges of the first portion of the target (fig. 6, 620, 670) and third and fourth edges of the second portion of the target (fig. 6, 640 and 680; paragraph 0013, … determine the reference vanishing points by fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges wherein the reference vanishing points are located where the first and second circles intersect, determine the second vanishing points by fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges onto the image plane of the image sensor);  
	wherein the ECU determines, via processing at the image processor of the captured image 
data, via processing at the image processor of the captured image data, first edge pixels representative of the first detected edge of the first portion of the target, second edge pixels representative of the second detected edge of the first portion of the target (fig. 8A, 822 and 826;  FIG. 8A illustrates another exemplary method of determining reference vanishing points by pixel mapping image points for a first set of parallel feature edges onto the surface of a unitary sphere), third edge pixels representative of the third detected edge of the second portion of the target, and fourth edge pixels representative of the fourth detected edge of the second portion of the target (fig. 8B, 856 and 852; paragraph 0030, … The location of the reference vanishing points on the unitary sphere may be derived by pixel mapping while the location of the second vanishing point on the same obtained by projecting a plurality of points from the second set parallel feature edges onto the unitary sphere…Pixel mapping refers to the mapping of image points associated with feature edges in a first set of parallel feature edges onto the unitary sphere pixel by pixel);  
	wherein the ECU determines a first vanishing point based on the determined a first vanishing point based on the determined first edge pixels of the first portion of the target and the determined second edge pixels of the first portion of the target (paragraph 0013, … determine the reference vanishing points by fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges wherein the reference vanishing points are located where the first and second circles intersect; paragraph 0023, … determining reference vanishing points by pixel mapping image points for a first set of parallel feature edges onto the surface of a unitary sphere), and determining a second vanishing point based on the determined third edge pixels of the second portion of the target and the determined fourth edge pixels of the second portion of the target (paragraph 0013, … determine the second vanishing points by fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges onto the image plane of the image sensor; );  

	and calibrating the vehicular vision system for the vehicular camera based on the determined camera orientation (suggested in paragraph 0009, …calibrating one or more extrinsic parameters of an image sensor…determining reference vanishing points for the first set of parallel feature edges…determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame…Any deviation in location of the second vanishing points from the reference vanishing points is reduced until the deviation is within one or more predefined limits by recursively performing). 
	It is noticed that Markkassery does not disclose explicitly of a target within a field of view of the vehicular camera.
	Nonaka disclose of a target within a field of view of the vehicular camera (as shown in fig. 1, vehicle 1 is the target).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a target within a field of view of the vehicular camera as taught by Nonaka as a modification to the vehicular vision calibration systemof Markkassery for the benefit of distance calculation of the target(paragraph 0016).

	Regarding claim 21, Markkassery teaches a method for calibrating a vehicular vision system (fig. 3; paragraph 0018, , FIG. 3 is a flow diagram illustrating an automated method for 
calibrating one or more extrinsic parameters of an image sensor) the method comprising: 
	equipping a vehicle with the vehicular vision system, the vehicular vision system comprising at least one vehicular camera disposed at the vehicle (fig. 2, component 124-127);  
	a target within a field of view of the vehicular camera (fig. 2, the road), wherein a first portion of the target comprises a first geometric pattern  (fig. 2, 240a) and a second portion of the target comprises a second geometric pattern (fig. 2, 240b), and wherein, with the target placed within the field of view of the vehicular camera (fig. 2, 124a is the field of view of the vehicular camera 124a) the first portion and the second portion are within the field of view of the vehicular camera (as shown in fig. 2);  
	capturing image data with the camera, the captured image data representative of the field of view of the vehicular camera (as shown in fig. 2; paragraph 0033, … The four image sensors are mounted at the side view mirrors located on each side of the vehicle (124, 125) and corners of the rear bumper (126, 127).  Images from the image sensors may be combined to provide a driver with a 360-degree view around the vehicle);  
	providing the captured image data to an image processor (paragraph 0033, … Images captured by the image sensors (124-127) are transmitted to the machine vision module 140 where they may be used by the processor 142 for calibrating one or more extrinsic parameters of 
the respective image sensors);  
	detecting, via processing at the image processor of the captured image data, first and second edges of the first portion of the target (fig. 6, 620, 670) and third and fourth edges of the  determine the reference vanishing points by fitting a first circle and second circle to image points of a first and second feature edge in the first set of parallel edges wherein the reference vanishing points are located where the first and second circles intersect, determine the second vanishing points by fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges onto the image plane of the image sensor);  
	determining, via processing at the image processor of the captured image data, first edge pixels representative of the first detected edge of the first portion of the target, second edge pixels representative of the second detected edge of the first portion of the target (fig. 8A, 822 and 826; paragraph 0023, … FIG. 8A illustrates another exemplary method of determining reference vanishing points by pixel mapping image points for a first set of parallel feature edges onto the surface of a unitary sphere), third edge pixels representative of the third detected edge of the second portion of the target, and fourth edge pixels representative of the fourth detected edge of the second portion of the target (fig. 8B, 856 and 852; paragraph 0030, … The location of the reference vanishing points on the unitary sphere may be derived by pixel mapping while the location of the second vanishing point on the same obtained by projecting a plurality of points from the second set parallel feature edges onto the unitary sphere…Pixel mapping refers to the mapping of image points associated with feature edges in a first set of parallel feature edges onto the unitary sphere pixel by pixel);  
	determining a first vanishing point based on the determined first edge pixels of the first portion of the target and the determined second edge pixels of the first portion of the target (paragraph 0013, … determine the reference vanishing points by fitting a first circle and second  determining reference vanishing points by pixel mapping image points for a first set of parallel feature edges onto the surface of a unitary sphere), and determining a second vanishing point based on the determined third edge pixels of the second portion of the target and the determined fourth edge pixels of the second portion of the target (paragraph 0013, … determine the second vanishing points by fitting a third circle and fourth circle to image points of a third and fourth feature edge in the second set of parallel edges obtained by projecting a plurality of points from the third and fourth feature edges onto the image plane of the image sensor; );  
	determining, via processing by the image processor of the captured image data, at least two orthogonal vanishing point candidates based on the determined first vanishing point of the first portion of the target and based on the determined second vanishing point of the second 
portion of the target (as shown in fig. 8B, two orthogonal vanishing point candidates are 852/856;  paragraph 0065, … The points where the third and fourth circles (850a, 850b) intersect on the unitary sphere correspond to second vanishing points (852, 856) for the second set of parallel feature edges); 
	determining an orientation matrix based on the determined orthogonal vanishing point candidates (paragraph 0004, …Extrinsic parameters, on the other hand, relate to the position and orientation of an image sensor; paragraph 0009,. …selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges, projecting a plurality of points from the second set parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor and determining for the second set of parallel 

	determining camera orientation based on location of the determined orientation matrix (paragraph 0004, …Extrinsic parameters, on the other hand, relate to the position and orientation of an image sensor; paragraph 0010, …reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation…initially adjusting the one or more extrinsic parameters to reduce the gradient deviation between the second and first connecting lines until the gradient deviation is within the gradient limit comprises adjusting one or more of the extrinsic parameters which is orientation related);  
	and calibrating the vehicular vision system for the vehicular camera based on the determined camera orientation (suggested in paragraph 0009, …calibrating one or more extrinsic parameters of an image sensor…determining reference vanishing points for the first set of parallel feature edges…determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame…Any deviation in location of the second vanishing points from the reference vanishing points is reduced until the deviation is within one or more predefined limits by recursively performing). 
	It is noticed that Markkassery does not disclose explicitly of placing a target within a field of view of the vehicular camera.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology placing a target within a field of view of the vehicular camera as taught by Nonaka as a modification to the method of Markkassery for the benefit of distance calculation of the target(paragraph 0016).

	Regarding claim 5, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above, In addition, Markkassery further discloses that determining the first and second edge pixels of the first and second detected edges of the first portion of the target and determining the third and fourth edge pixels of the third and fourth detected edges of the second portion of the target comprises grouping the edge pixels of the respective detected edges into respective lines (as shown in fig. 8B, edge pixels 822/826 and 852/856 are grouped into respective lines (the dash line between 822/826 and 852/856)).

	Regarding claim 8, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above, In addition, Markkassery further discloses that determining, via processing by the image processor of the captured image data, at least two orthogonal vanishing point candidates based on the determined first vanishing point of the first portion of the target and based on the determined second vanishing point of the second portion of the target (as shown in fig. 8B, two orthogonal vanishing point candidates are 852/856;  paragraph 0065, … The points where the third and fourth circles (850a, 850b) intersect on the unitary sphere correspond to second vanishing points (852, 856) for the second set of parallel feature edges). 

	Regarding claim 9, the combination of Markkassery and Nonaka teaches the limitations of claim 8 as discussed above, In addition, Markkassery further discloses that estimating location of the horizon (as shown in fig. 7) and zenith (as shown in fig. 8B).

	Regarding claim 10, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above, In addition, Markkassery further discloses that the first and second portions of the target comprise at least two different sides of the target (fig. 6; 620, 670, and 640, 680) in the field of view of the vehicular camera with each side including a geometric pattern that comprises orthogonal lines (as shown in fig. 6, in which, the ground plane 610 of road including a geometric pattern that comprises orthogonal lines).

	Regarding claim 12, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above, In addition, Markkassery further discloses that determining an orientation matrix based on the determined first and second vanishing points (paragraph 0004, …Extrinsic parameters, on the other hand, relate to the position and orientation of an image sensor; paragraph 0009,. …selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges, projecting a plurality of points from the second set parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor and determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame; paragraph 0010, …reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation…initially adjusting the one or more extrinsic parameters to reduce the gradient 

	Regarding claim 19, the combination of Markkassery and Nonaka teaches the limitations of claim 14 as discussed above, In addition, Markkassery further discloses that determining, via processing by the image processor of the captured image data, at least two orthogonal vanishing point candidates based on the determined first vanishing point of the first portion of the target and based on the determined second vanishing point of the second portion of the target (as shown in fig. 8B, two orthogonal vanishing point candidates are 852/856;  paragraph 0065, … The points where the third and fourth circles (850a, 850b) intersect on the unitary sphere correspond to second vanishing points (852, 856) for the second set of parallel feature edges). 

	Regarding claim 20, the combination of Markkassery and Nonaka teaches the limitations of claim 14 as discussed above, In addition, Markkassery further discloses that estimating location of the horizon (as shown in fig. 7) and zenith (as shown in fig. 8B).

.

4.	Claims 2,  15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Jones et al. (US 20210229706).

	Regarding claim 2, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of detecting edges of the target comprises performing a Canny edge detection.
	Jones disclose of detecting edges of the target comprises performing a Canny edge detection (paragraph 0053,  using a conventional image processing technique such as Canny edge detection to identify the hand of the occupant engaging the steering wheel). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology detecting edges of the target comprises performing a Canny edge detection as a modification to the method for the benefit of that have better accuracy to detect edge.

	Regarding claim 15, the combination of Markkassery and Nonaka teaches the limitations of claim 14 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of detecting edges of the target comprises performing a Canny edge detection.
	Jones disclose of detecting edges of the target comprises performing a Canny edge detection (paragraph 0053,  using a conventional image processing technique such as Canny edge detection to identify the hand of the occupant engaging the steering wheel). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology detecting edges of the target comprises performing a Canny edge detection as a modification to the system for the benefit of that have better accuracy to detect edge.

5.	Claims 3,  22 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Nguyen et al. (US 20120057799).

	Regarding claim 3, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of detecting edges of the target comprises reducing a zig-zag effect of the captured image data.

detected in a training set… The patterns are arranged in the dictionary according to frequency of appearance in the image block and not in response to an image signal frequency relationship, as one would find in a dictionary according to DCT encoding which follows a zig-zag pattern). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology detecting edges of the target comprises reducing a zig-zag effect of the captured image data as a modification to the method for the benefit of that provides a higher percentage of zero coefficients (paragraph 0018).

	Regarding claim 22, the combination of Markkassery and Nonaka teaches the limitations of claim 21 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of detecting edges of the target comprises reducing a zig-zag effect of the captured image data.
	Nguyen disclose of detecting edges of the target comprises reducing a zig-zag effect of the captured image data (fig. 12 is reducing a zig-zag effect of the captured image data; paragraph 0018,  The finite set of geometric patterns are based on edge-related features 
detected in a training set… The patterns are arranged in the dictionary according to frequency of appearance in the image block and not in response to an image signal frequency relationship, as one would find in a dictionary according to DCT encoding which follows a zig-zag pattern). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology detecting edges of the target .

6.	Claims 4,  16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Hsu et al. (US 20170236258).

	Regarding claim 4, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of determining a line distance and a line angle based on a pixel gradient and coefficients.
	Hsu disclose of determining a line distance and a line angle based on a pixel gradient and coefficients (paragraph 0006,  the line finder can be arranged to determine consistency between at least one edge point of the extracted plurality of edge points and at least one candidate line of the found plurality of lines by computing a metric.  This metric can be based upon a distance of the at least one edge point from the candidate line and an angle difference between a gradient 
direction of the edge point and a normal direction of the candidate line; paragraph 0023, … analyze the gradient of intensity (contrast) between adjacent image pixels). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining a line distance and a line angle based on a pixel gradient and coefficients as a modification to the method for the benefit of that have better accuracy to detect edge.


	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of determining a line distance and a line angle based on a pixel gradient and coefficients.
	Hsu disclose of determining a line distance and a line angle based on a pixel gradient and coefficients (paragraph 0006,  he line finder can be arranged to determine consistency between at least one edge point of the extracted plurality of edge points and at least one candidate line of the found plurality of lines by computing a metric.  This metric can be based upon a distance of the at least one edge point from the candidate line and an angle difference between a gradient 
direction of the edge point and a normal direction of the candidate line; paragraph 0023, … analyze the gradient of intensity (contrast) between adjacent image pixels). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining a line distance and a line angle based on a pixel gradient and coefficients as a modification to the system for the benefit of that have better accuracy to detect edge.

7.	Claims 6,  17, 24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Huang et al. (US 20120180084).

	Regarding claim 6, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.

	Huang disclose of performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance (fig. 9, step 940; paragraph 0078,  A set of N edges 935 is input and a set of vanishing points is obtained as well as edge classifications, i.e., assigned to a vanishing point or marked as an outlier.  The solution relies on the J-Linkage algorithm; the pair-parallel lines cluster with minimum distance is shown in fig. 7). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance as a modification to the method for the benefit of that have better accuracy to vanishing points.

	Regarding claim 17, the combination of Markkassery and Nonaka teaches the limitations of claim 14 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance.
	Huang disclose of performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance (fig. 9, step 940; paragraph 0078,  A set of N edges 935 is input and a set of vanishing points is obtained as well as edge classifications, i.e., assigned to a vanishing point or marked as an outlier.  The solution relies on the J-Linkage algorithm; the pair-parallel lines cluster with minimum distance is shown in fig. 7). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology performing a J-linkage operation to 

	Regarding claim 24, the combination of Markkassery and Nonaka teaches the limitations of claim 21 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance.
	Huang disclose of performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance (fig. 9, step 940; paragraph 0078,  A set of N edges 935 is input and a set of vanishing points is obtained as well as edge classifications, i.e., assigned to a vanishing point or marked as an outlier.  The solution relies on the J-Linkage algorithm; the pair-parallel lines cluster with minimum distance is shown in fig. 7). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology performing a J-linkage operation to ensure pair-parallel lines cluster with minimum distance as a modification to the method for the benefit of that have better accuracy to vanishing points.

8.	Claims 7, 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Sicconi et al. (US 20200057487).

	Regarding claim 7, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.

	Sicconi disclose of performing a simulated annealing algorithm (paragraph 0048, elements from a training dataset are applied to the input nodes, a suitable training algorithm ..such as Levenberg-Marquardt, conjugate gradient, simulated annealing, or other 
Algorithms…). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology performing a simulated annealing algorithm as a modification to the method for the benefit of that to produce the desired values (paragraph 0048).

	Regarding claim 18, the combination of Markkassery and Nonaka teaches the limitations of claim 14 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of performing a simulated annealing algorithm.
	Sicconi disclose of performing a simulated annealing algorithm (paragraph 0048, elements from a training dataset are applied to the input nodes, a suitable training algorithm ..such as Levenberg-Marquardt, conjugate gradient, simulated annealing, or other 
Algorithms…). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology performing a simulated annealing algorithm as a modification to the system for the benefit of that to produce the desired values (paragraph 0048).

9.	Claim 11,  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Gaskill et al. (US 20170344821).

	Regarding claim 11, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.
	It is noticed that the combination of Markkassery and Nonaka does not disclose explicitly of dewarping the captured image data.
	Gaskill disclose of dewarping the captured image data (fig. 2, component 250; paragraph 0057,  the dewarping module 250 dewarps the image …The regions between the lines are dewarped by applying a weighted mix of the straightening function for the lines at the edge of the region). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology dewarping the captured image data as a modification to the method for the benefit of that have better accuracy to detect edge.

10.	Claim 13,  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Markkassery (US 20200193641)  and in view of Nonaka (US 20140241579) and further in view of  Gupta et al. (US 20140043473).

	Regarding claim 13, the combination of Markkassery and Nonaka teaches the limitations of claim 1 as discussed above.

	Gupta disclose of determining (i) a pitch, (ii) a yaw, and (iii) a roll of the camera (fig. 2A-2C, 3A-3C; paragraph 0014,  The changes in the central vanishing point VP.sub.0 and in 
the vanishing line VL can be correlated in particular to changes in the angular positions or roll, pitch and yaw of the vehicular camera). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining (i) a pitch, (ii) a yaw, and (iii) a roll of the camera as a modification to the method for the benefit of that enabling the camera to be independently calibrated (paragraph 0014).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423